Appeal by defendant: (1) from an order of the County Court, Kings County, dated February 19, 1959, denying, without a hearing, his coram nobis application to vacate a judgment of said court rendered December 4, 1946, convicting him, after a jury trial, of robbery in the first degree, grand larceny in the first degree and assault in the second degree, and sentencing him, as a second felony offender, to serve a term of 30 to 60 years; and (2) from an order of said court, dated March 16, 1960, denying defendant’s motion for reargument of his coram nobis application. Order, dated February 19, 1959, affirmed. No opinion. Appeal from order, dated March 16, 1960, denying reargument, dismissed. No appeal lies from an order denying reargument. Nolan, P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.